Case: 14-14374   Date Filed: 08/03/2015   Page: 1 of 5


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-14374
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 8:13-cv-01753-PAZ



PAULA K. RICE,

                                                               Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (August 3, 2015)

Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Paula Rice appeals the Commissioner of Social Security’s denial of

Supplemental Security Income, 42 U.S.C. § 1383(c)(3). Rice raises a single issue:
              Case: 14-14374     Date Filed: 08/03/2015    Page: 2 of 5


the Administrative Law Judge’s rejection of a report prepared by a consulting

psychologist, Dr. Eastridge, at the request of Rice’s attorney.

      We review “the Commissioner’s decision to determine if it is supported by

substantial evidence and based on proper legal standards.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quotation marks omitted). The

claimant bears the burden of proving her disability. Ellison v. Barnhart, 355 F.3d

1272, 1276 (11th Cir. 2003). We do not reweigh the evidence, and we will affirm

the Commissioner’s decision if it is supported by substantial evidence even if “the

proof preponderates against it,” or we would have reached a different conclusion.

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005); Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997).

      Medical opinions on the nature and severity of the claimant’s impairments

may support the ALJ’s determination of whether a claimant suffers from a severe

impairment. See 20 C.F.R. § 404.1527(a)(2). The ALJ “must state with

particularity the weight given to different medical opinions and the reasons

therefor.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.




                                          2
              Case: 14-14374     Date Filed: 08/03/2015    Page: 3 of 5


2011). The ALJ may reject the opinion of any doctor if the evidence supports a

different conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985).

      After an October 2011 examination of Rice, Dr. Eastridge reported that Rice

was alert and oriented during the evaluation, but difficult to keep on topic,

hypomanic, and agitated. Eastridge opined that Rice suffered impaired cognitive

abilities and would face interpersonal difficulties. He found her descriptions of her

manic and depressed episodes credible.

      The ALJ rejected Dr. Eastridge’s report. In doing so, the ALJ stated that the

report deserved “little weight as it appears to have been made in an effort to

generate evidence for this application and appeal, rather than in a genuine attempt

to obtain relief from the allegedly disabling symptoms.” Rice relies on that

statement to argue that the ALJ’s rejection of the opinion was improper. But the

ALJ also explained that Dr. Eastridge’s opinion was inconsistent with Rice’s

previous evaluations and that Rice had reported worse symptoms to Eastridge than

she did during other evaluations. Eastridge’s report, based on a single examination

and Rice’s description of her own symptoms, was not entitled to deference. See

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (explaining that the ALJ

does not have to defer to the opinion of a physician who conducted a single

examination, and who was not a treating physician). The ALJ adequately




                                          3
              Case: 14-14374     Date Filed: 08/03/2015   Page: 4 of 5


explained the reasons for discounting Eastridge’s opinion. Winschel, 631 F.3d at

1179; Sryock, 764 F.2d at 835.

      Further, the ALJ’s conclusion that Rice was not entitled to Supplemental

Security Income is supported by substantial evidence. During her treatment from

October 2009 through 2011, Rice repeatedly stated that although she suffered from

intermittent anxiety, her medication was helping her depression and mood. A

January 2010 evaluation determined that Rice’s medicines were giving her relief,

her attention and concentration were intact, and she showed no symptoms of a

thought disorder. At each appointment she was appropriately dressed, cooperative,

and interactive with staff. Her thoughts were logical. And although her speech

was sometimes “pressured,” her cognitive functioning was intact. Then, at Rice’s

evaluation by Dr. Eastridge in October 2011, she reported symptoms more severe

than the medical records showed.

      Rice argues that the ALJ failed to consider the apparent deterioration in her

condition from November 2010 through Dr. Eastridge’s evaluation in October

2011. But even though the record shows an increase in her stress level and anxiety

after November 2010, the record also shows that her mood was stable, her

medication was helping her depression, her interactions with medical staff were

consistently appropriate, and she continued to have logical thought processes and




                                         4
              Case: 14-14374   Date Filed: 08/03/2015   Page: 5 of 5


grossly intact cognitive abilities. We do not reweigh the evidence. The ALJ’s

decision was supported by substantial evidence.

      AFFIRMED.




                                        5